Citation Nr: 1443727	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a left shoulder strain.

3.  Entitlement to service connection for a right ring finger sprain.

4.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

5.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 2005 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied service connection for pseudofolliculitis barbae, a left shoulder strain, and a right ring finger sprain, and granted service connection for patellofemoral pain syndrome of the left and right knees, that were assigned initial noncompensable disability ratings, effective from March 18, 2010.

In a June 2011 statement, the Veteran raised a claim of entitlement to service connection for irritable bowel syndrome (IBS).  The RO undertook development of this claim, but has not adjudicated it.  The matter of entitlement to service connection for IBS is referred to the Agency of Original Jurisdiction (AOJ) for further consideration and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 letter, the RO advised the Veteran that his claim was certified to the Board.  He was informed that, under the Board's Rules of Practice, he had 90 days from the date of this letter, or until the Board issues its decision in his case, whichever comes first, to "[a]sk to appear personally before the Board and give testimony concerning [his] appeal."  In June 2013 the Veteran requested "a local hearing at the Waco RO."    
 
The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



